EXHIBIT 6
                  UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF TEXAS
                        MARSHALL DIVISION


SOLAS OLED LTD.,

                                   Plaintiff,       Case No. 2:19-cv-00152-JRG

          v.

SAMSUNG DISPLAY CO., LTD., et al.,

                                   Defendants.



  PLAINTIFF SOLAS OLED LIMITED’S SECOND AMENDED
 DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT
                   CONTENTIONS

      Pursuant to P.R. 3-1 and P.R. 3-2, patent owner Solas OLED Limited hereby

provides its first amended disclosure of asserted claims and infringement conten-

tions and its accompanying document production. This disclosure is based on the

information available to Solas as of the date of this disclosure, before Solas has re-

ceived any discovery on the design or operation of the defendants’ products. Solas

reserves the right to amend this disclosure to the full extent permitted under the

court’s rules and orders.

I.        P.R. 3-1: DISCLOSURE OF ASSERTED CLAIMS AND
          INFRINGEMENT CONTENTIONS

     A.        P.R. 3-1(a): Asserted Claims

      Solas asserts that defendants Samsung Display Co., Ltd.; Samsung Electronics

America, Inc.; and Samsung Electronics Co., Ltd. (collectively “Samsung”) infringe

one or more of the following claims, directly, by inducement, by contributory in-

fringement:


                                           1
                  U.S. Patent No.               Asserted Claims

                    6,072,450              1, 4–6, 8, 12, 13, 15, 16

                    7,446,338                   1, 5, 6, 9, 10

                    9,256,311         1, 2, 4–8, 10–13, 15, 16, 18–20

     Collectively, these three patents are referred to herein as the Asserted Patents,

and these claims as the Asserted Claims.

   B.        P.R. 3-1(b): Accused Instrumentalities of Which Solas Is
             Aware

     In this section, Solas provides lists of accused products that Solas is aware of

infringing based upon information presently available to it and its investigation to

date. Solas’s infringement claims are not limited to these listed products and specif-

ically extend to all products and apparatuses of Samsung similar to the listed prod-

ucts that include the claimed elements. Unless otherwise stated, Solas’s

infringement assertion apply to all variations, versions, editions, and applications of

each of the listed products.

        1.      U.S. Patent No. 6,072,450

     Solas accuses the following Samsung products that it is presently aware of in-

fringing each of the Asserted Claims of the ’450 patent:

                       Samsung Galaxy S4
                       Samsung Galaxy S5
                       Samsung Galaxy S6
                       Samsung Galaxy S6 Edge
                       Samsung Galaxy S6 Edge+
                       Samsung Galaxy S7
                       Samsung Galaxy S7 Edge
                       Samsung Galaxy S8
                       Samsung Galaxy S8+
                       Samsung Galaxy Note 3
                       Samsung Galaxy Note 3 Neo
                       Samsung Galaxy Note 4


                                           2
                       Samsung Galaxy Note Edge
                       Samsung Galaxy Note 5
                       Samsung Galaxy Note 7
                       Samsung Galaxy Note 8

     In addition, Solas accuses the Organic Light-Emitting Diode (OLED) displays

made and sold by Samsung and utilized in the following third-party products that

it is presently aware of infringing each of the Asserted Claims of the ’450 patent:

                       Apple MacBook Pro with OLED Touch Bar
                       Dell Venue 8 7000 series
                       Sony PlayStation VR

     The Samsung products—and the Samsung displays contained in the third-

party products—in the preceding two lists; all variations, editions, and applications

of the foregoing; and all products and apparatuses of Samsung similar to the fore-

going that include the claimed elements are the ’450 Accused Instrumentalities.

       2.      U.S. Patent No. 7,446,338

     Solas accuses the following Samsung products that it is presently aware of in-

fringing each of the Asserted Claims of the ’338 patent:

                       Samsung Galaxy S4
                       Samsung Galaxy S5
                       Samsung Galaxy S6 Edge+
                       Samsung Galaxy S8
                       Samsung Galaxy S8+
                       Samsung Galaxy S9
                       Samsung Galaxy S9+
                       Samsung Galaxy Note 3
                       Samsung Galaxy Note 4
                       Samsung Galaxy Note Edge
                       Samsung Galaxy Note 5
                       Samsung Galaxy Note 8
                       Samsung Galaxy Note 9




                                          3
     In addition, Solas accuses the Organic Light-Emitting Diode (OLED) displays

made and sold by Samsung and utilized in the following third-party products that

it is presently aware of infringing each of the Asserted Claims of the ’338 patent:

                       Apple iPhone X
                       Apple iPhone XS
                       Apple iPhone XS Max
                       Apple iPhone 11 Pro
                       Apple iPhone 11 Pro Max

     The Samsung products—and the Samsung displays contained in the third-

party products—in the preceding two lists; all variations, editions, and applications

of the foregoing; and all products and apparatuses of Samsung similar to the fore-

going that include the claimed elements are the ’338 Accused Instrumentalities.

       3.      U.S. Patent No. 9,256,311

     Solas accuses the following Samsung products that it is presently aware of in-

fringing each of the Asserted Claims of the ’311 patent:

                       Samsung Galaxy S6 Edge
                       Samsung Galaxy S6 Edge+
                       Samsung Galaxy S7 Edge
                       Samsung Galaxy S8
                       Samsung Galaxy S8+
                       Samsung Galaxy S9
                       Samsung Galaxy S9+
                       Samsung Galaxy S10
                       Samsung Galaxy S10+
                       Samsung Galaxy S10e
                       Samsung Galaxy S10 5G
                       Samsung Galaxy Note 8
                       Samsung Galaxy Note 9
                       Samsung Galaxy Note 10
                       Samsung Galaxy Note 10+
                       Samsung Galaxy S20
                       Samsung Galaxy S20+
                       Samsung Galaxy S20 Ultra
                       Samsung Galaxy Z Flip




                                          4
     The Samsung products—and the Samsung displays contained in the third-

party products—in the preceding two lists; all variations, editions, and applications

of the foregoing; and all products and apparatuses of Samsung similar to the fore-

going that include the claimed elements are the ’311 Accused Instrumentalities.

The ’450 Accused Instrumentalities, ’338 Accused Instrumentalities, and ’311 Ac-

cused Instrumentalities collectively are the Accused Instrumentalities.

   C.      P.R. 3-1(c): Claim Charts

     Solas’s analysis of Samsung’s products and apparatuses is based upon infor-

mation that is publicly available and based on Solas’s own investigation prior to any

discovery in this action.

     While the publicly available information constitutes evidence of the methods

and apparatuses used by Solas in the Accused Instrumentalities, direct evidence of

the actual apparatuses and methods are at times not publicly available. Accordingly,

these infringement contentions are based on the available public information, la-

boratory analysis and reasonable inferences drawn from that information.

     Solas reserves the right to amend or supplement these disclosures for any of

the following reasons (along with any other reason that may be permitted under the

court’s rules and orders):

     (1) Samsung provides evidence of the apparatuses and methods used in the

        Accused Instrumentalities;

     (2) The Asserted Claims may include elements that involve features that are

        implemented by hardware structures and logic and Solas’s current posi-

        tions on infringement are set forth without the benefit of access to Defend-

        ant’s source code, schematics, drawings, or other proprietary specifications


                                         5
        or information, which cannot be obtained through publicly available infor-

        mation, for the Accused Instrumentalities. Therefore, it may be necessary

        for Solas to supplement its positions on infringement after a complete pro-

        duction of such proprietary specifications or information by Samsung;

     (3) Solas’s position on infringement of specific claims will depend on the claim

        constructions adopted by the Court. Because said constructions have not

        yet occurred, Solas cannot take a final position on the bases for infringe-

        ment of the Asserted Claims; and

     (4) Solas’s investigation and analysis of Samsung’s Accused Instrumentalities

        are based upon information made publicly available by Samsung and by

        Solas’s own investigations. Solas reserves the right to amend these conten-

        tions based upon discovery of non-public information that Solas anticipates

        receiving from Samsung during discovery.

     Attached as Exhibits A through C, and incorporated herein in their entirety,

are charts identifying where each element of the Asserted Claims of the ’450, ’338,

and ’311 patents are found in the Accused Instrumentalities.

     Unless otherwise indicated, the information provided that corresponds to each

claim element is considered to indicate that each claim element is found within each

of the different variations, versions, editions, and applications of each respective

Accused Instrumentalities.

   D.      P.R. 3-1(d): Literal Infringement and Doctrine of Equivalents

     With respect to the patents at issue, Solas contends that each element of each

Asserted Claim is literally present. In the alternative, Solas contends that certain

elements are present under the doctrine of equivalents, as set forth in its P.R. 3-1(c)


                                          6
claim charts. To the extent that Samsung identifies elements of the Asserted Claims

that it contends are not literally present in the Accused Instrumentalities, Solas con-

tends that such elements are present under the doctrine of equivalents.

      E.     P.R. 3-1(e): Priority Dates

                     U.S. Patent No.                Priority Date

                        6,072,450               November 28, 1996

                        7,446,338               September 29, 2004

                        9,256,311                October 28, 2011

      F.     P.R. 3-1(f): Identification of Instrumentalities Practicing the
             Claimed Invention

       Solas does not presently assert that its own apparatuses, products, devices, pro-

cesses, methods, acts, or other instrumentalities practice the claimed inventions. So-

las reserves the right to supplement this response should further investigation,

discovery, or the court’s claim construction rulings make such supplementation ap-

propriate.

II.        P.R. 3-2: DOCUMENT PRODUCTION ACCOMPANYING
           DISCLOSURE

      A.     P.R. 3-2(a) Documents

       Solas is presently unaware of any documents that evidence any discussion with,

disclosure to, or other manner of providing to a third party, or sale of or offer to

sell, any of the inventions claimed in the asserted patents prior to their respective

application dates.

       A diligent search continues for documents, and Solas reserves the right to sup-

plement this response.




                                            7
   B.      P.R. 3-2(b) Documents

     Solas is presently unaware of any documents that evidence the conception,

reduction to practice, design, or development of the claimed inventions, which were

created on or before the application dates of the’450 or ’338 patents or their re-

spective priority dates identified pursuant to P.R. 3-1(e).

     Solas is presently aware that certain documents exist which evidence the con-

ception, reduction to practice, design, or development of the claimed inventions of

the ’311 patent and which were created on or before the application dates of

the ’311 patent. These documents include at least documents produced in this case

bearing the following Bates numbers:

 SOLAS_SAMSUNG_0003750-
 SOLAS_SAMSUNG_0003752;YILMAZ_00000017-YILMAZ_00000019
 SOLAS_SAMSUNG_0003754;YILMAZ_00000020
 SOLAS_SAMSUNG_0003753;YILMAZ_00000021
 SOLAS_SAMSUNG_0005660-
 SOLAS_SAMSUNG_0005664;YILMAZ_00000166-YILMAZ_00000170
 SOLAS_SAMSUNG_0005665;YILMAZ_00000171
 SOLAS_SAMSUNG_0005577;YILMAZ_00000083
 SOLAS_SAMSUNG_0005578;YILMAZ_00000084
 SOLAS_SAMSUNG_0005808-
 SOLAS_SAMSUNG_0005821;YILMAZ_00000403-YILMAZ_00000416
 SOLAS_SAMSUNG_0005597-
 SOLAS_SAMSUNG_0005598;YILMAZ_00000103-YILMAZ_00000104
 SOLAS_SAMSUNG_0005599-
 SOLAS_SAMSUNG_0005613;YILMAZ_00000105-YILMAZ_00000119
 SOLAS_SAMSUNG_0005517;YILMAZ_00000022
 SOLAS_SAMSUNG_0005518-
 SOLAS_SAMSUNG_0005576;YILMAZ_00000023-YILMAZ_00000081
 SOLAS_SAMSUNG_0005683-
 SOLAS_SAMSUNG_0005698;YILMAZ_00000193-YILMAZ_00000208
 SOLAS_SAMSUNG_0005754-
 SOLAS_SAMSUNG_0005764;YILMAZ_00000349-YILMAZ_00000359
 SOLAS_SAMSUNG_0005769-
 SOLAS_SAMSUNG_0005773;YILMAZ_00000364-YILMAZ_00000368
 SOLAS_SAMSUNG_0005765-
 SOLAS_SAMSUNG_0005768;YILMAZ_00000360-YILMAZ_00000363


                                          8
SOLAS_SAMSUNG_0005774-
SOLAS_SAMSUNG_0005779;YILMAZ_00000369-YILMAZ_00000374
SOLAS_SAMSUNG_0005579-
SOLAS_SAMSUNG_0005583;YILMAZ_00000085-YILMAZ_00000089
SOLAS_SAMSUNG_0005584-
SOLAS_SAMSUNG_0005596;YILMAZ_00000090-YILMAZ_00000102
SOLAS_SAMSUNG_0005614-
SOLAS_SAMSUNG_0005616;YILMAZ_00000120-YILMAZ_00000122
SOLAS_SAMSUNG_0005617-
SOLAS_SAMSUNG_0005631;YILMAZ_00000123-YILMAZ_00000137
SOLAS_SAMSUNG_0005632-
SOLAS_SAMSUNG_0005659;YILMAZ_00000138-YILMAZ_00000165
SOLAS_SAMSUNG_0005666-
SOLAS_SAMSUNG_0005676;YILMAZ_00000172-YILMAZ_00000182
SOLAS_SAMSUNG_0005679-
SOLAS_SAMSUNG_0005682;YILMAZ_00000185-YILMAZ_00000188
SOLAS_SAMSUNG_0005677;YILMAZ_00000183
SOLAS_SAMSUNG_0005678;YILMAZ_00000184
SOLAS_SAMSUNG_0005780-
SOLAS_SAMSUNG_0005782;YILMAZ_00000375-YILMAZ_00000377
SOLAS_SAMSUNG_0005699-
SOLAS_SAMSUNG_0005700;YILMAZ_00000209-YILMAZ_00000210
SOLAS_SAMSUNG_0005718-
SOLAS_SAMSUNG_0005721;YILMAZ_00000268-YILMAZ_00000271
SOLAS_SAMSUNG_0005745;YILMAZ_00000336
YILMAZ_00000327-YILMAZ_00000334
SOLAS_SAMSUNG_0005717;YILMAZ_00000264
SOLAS_SAMSUNG_0005703-
SOLAS_SAMSUNG_0005707;YILMAZ_00000213-YILMAZ_00000217
SOLAS_SAMSUNG_0005735-
SOLAS_SAMSUNG_0005736;YILMAZ_00000309-YILMAZ_00000310
SOLAS_SAMSUNG_0005722-
SOLAS_SAMSUNG_0005734;YILMAZ_00000272-YILMAZ_00000284
YILMAZ_00000262-YILMAZ_00000263
SOLAS_SAMSUNG_0005708-
SOLAS_SAMSUNG_0005716;YILMAZ_00000253-YILMAZ_00000261
SOLAS_SAMSUNG_0005737-
SOLAS_SAMSUNG_0005740;YILMAZ_00000311-YILMAZ_00000314
SOLAS_SAMSUNG_0005742;YILMAZ_00000316
SOLAS_SAMSUNG_0005741;YILMAZ_00000315
SOLAS_SAMSUNG_0005743;YILMAZ_00000317
YILMAZ_00000267
SOLAS_SAMSUNG_0005744;YILMAZ_00000335
YILMAZ_00000323-YILMAZ_00000326
YILMAZ_00000337-YILMAZ_00000340



                           9
YILMAZ_00000291-YILMAZ_00000308
YILMAZ_00000218-YILMAZ_00000237
YILMAZ_00000246-YILMAZ_00000251
YILMAZ_00000252
YILMAZ_00000238-YILMAZ_00000245
YILMAZ_00000266
SOLAS_SAMSUNG_0005701-
SOLAS_SAMSUNG_0005702;YILMAZ_00000211-YILMAZ_00000212
YILMAZ_00000320-YILMAZ_00000322
YILMAZ_00000285-YILMAZ_00000290
YILMAZ_00000265
YILMAZ_00000318-YILMAZ_00000319
SOLAS_SAMSUNG_0005783-
SOLAS_SAMSUNG_0005784;YILMAZ_00000378-YILMAZ_00000379
SOLAS_SAMSUNG_0005796;YILMAZ_00000391
SOLAS_SAMSUNG_0005797;YILMAZ_00000392
SOLAS_SAMSUNG_0005802;YILMAZ_00000397
SOLAS_SAMSUNG_0005804;YILMAZ_00000399
SOLAS_SAMSUNG_0005798;YILMAZ_00000393
SOLAS_SAMSUNG_0005795;YILMAZ_00000390
SOLAS_SAMSUNG_0005801;YILMAZ_00000396
SOLAS_SAMSUNG_0005794;YILMAZ_00000389
SOLAS_SAMSUNG_0005807;YILMAZ_00000402
SOLAS_SAMSUNG_0005800;YILMAZ_00000395
SOLAS_SAMSUNG_0005799;YILMAZ_00000394
SOLAS_SAMSUNG_0005793;YILMAZ_00000388
SOLAS_SAMSUNG_0005785;YILMAZ_00000380
SOLAS_SAMSUNG_0005805;YILMAZ_00000400
SOLAS_SAMSUNG_0005806;YILMAZ_00000401
SOLAS_SAMSUNG_0005787-
SOLAS_SAMSUNG_0005788;YILMAZ_00000382-YILMAZ_00000383
SOLAS_SAMSUNG_0005786;YILMAZ_00000381
SOLAS_SAMSUNG_0005790;YILMAZ_00000385
SOLAS_SAMSUNG_0005803;YILMAZ_00000398
SOLAS_SAMSUNG_0005789;YILMAZ_00000384
SOLAS_SAMSUNG_0005791;YILMAZ_00000386
SOLAS_SAMSUNG_0005792;YILMAZ_00000387
SOLAS_SAMSUNG_0005746-
SOLAS_SAMSUNG_0005749;YILMAZ_00000341-YILMAZ_00000344
SOLAS_SAMSUNG_0005750-
SOLAS_SAMSUNG_0005753;YILMAZ_00000345-YILMAZ_00000348
YILMAZ_00000015
YILMAZ_00000016
YILMAZ_00000014
YILMAZ_00000001


                           10
 YILMAZ_00000002-YILMAZ_00000006
 YILMAZ_00000011-YILMAZ_00000013
 YILMAZ_00000007-YILMAZ_00000010


    A diligent search continues for documents, and Solas reserves the right to sup-

plement this response.

   C.      P.R. 3-2(c) Documents

    The file histories for the ’338 and ’311 patents may be found in Solas’s pro-

duction at SOLAS_SAMSUNG_0000001–SOLAS_SAMSUNG_0000970. The

file history for the ’450 patent may be found in Solas’s production at

SOLAS_SAMSUNG_0000971-SOLAS_SAMSUNG_0001338.


Dated: May 17, 2019                          /s/ Reza Mirzaie
                                            Marc Fenster
                                            CA State Bar No. 181067
                                            Reza Mirzaie
                                            CA State Bar No. 246953
                                            Neil A. Rubin
                                            CA State Bar No. 250761
                                            Kent N. Shum
                                            CA State Bar No. 259189
                                            RUSS AUGUST & KABAT
                                            12424 Wilshire Boulevard, 12th Floor
                                            Los Angeles, CA 90025
                                            Telephone: 310-826-7474
                                            Email: mfenster@raklaw.com
                                            Email: rmirzaie@raklaw.com
                                            Email: nrubin@raklaw.com
                                            Email: kshum@raklaw.com




                                       11
     Sean A. Luner
     CA State Bar No. 165443
     Gregory S. Dovel
     CA State Bar No. 135387
     Jonas B. Jacobson
     CA State Bar No. 269912
     DOVEL & LUNER, LLP
     201 Santa Monica Blvd., Suite 600
     Santa Monica, CA 90401
     Telephone: 310-656-7066
     Email: sean@dovel.com
     Email: greg@dovel.com
     Email: jonas@dovel.com

     T. John Ward, Jr.
     TX State Bar No. 00794818
     Claire Abernathy Henry
     TX State Bar No. 24053063
     Andrea L. Fair
     TX State Bar No. 24078488
     WARD, SMITH & HILL, PLLC
     PO Box 1231
     Longview, Texas 75606
     Telephone: 903-757-6400
     Email: jw@wsfirm.com
     Email: claire@wsfirm.com
     Email: andrea@wsfirm.com

     ATTORNEYS
     FOR PLAINTIFF,
     SOLAS OLED LTD.




12
                         CERTIFICATE OF SERVICE

       The undersigned certifies that on May 17, 2020, all counsel of record who

are deemed to have consented to electronic service are being served with a copy of

this document via electronic mail.



                                                    /s/ Reza Mirzaie_______
                                                    Reza Mirzaie




                                       13
